DURHAM, Chief Justice,
dissenting:
¶ 33 I respectfully dissent. As the majority opinion notes, the State bears the burden of putting on evidence of all the elements of an offense necessary for bindover on criminal charges. Here the State’s evidence of the defendant’s knowledge that a gun would be used in a robbery was: (1) he knew a robbery was to take place; (2) it would be “easy” because there was an insider involved; (3) he sat in close proximity to Mr. Rodriguez when Mr. Rodriguez possessed a facsimile of a weapon; and (4) after the event and a subsequent police stop, he apparently hid the gun under a ear seat. The sole question for us is whether these facts give rise to a “reasonable inference” that he knew of the planned use of a weapon.
¶ 34 I cannot accept the State’s argument that knowledge of a planned “robbery” permits an automatic inference of the use of a dangerous weapon. Particularly in the context of an “easy” inside job, the offense of robbery only requires force or threat of force, not a weapon. Further, the defendant’s short acquaintance with the perpetrator and his short notice even of the planned offense give rise to no inferences that the presence of a weapon was known to him; handguns are small and easy to conceal. Finally, I am unpersuaded that the defendant’s attempt to hide the weapon left in the car by the fleeing perpetrator after the offense can give rise to any legitimate inference regarding his knowledge before -the offense. I would hold that the State failed to produce sufficient evidence for the court to bind over the defendant on the charge of aggravated robbery.
¶ 35 Justice PARRISH concurs in Chief Justice DURHAM’S dissenting opinion.